Judgement, Supreme Court, New York County (John E.H. Stackhouse, J.), rendered March 8, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. *238There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). There was clear and convincing evidence, including evidence offered as past recollection recorded and admitted by stipulation, establishing that defendant consented to the police entry into the car he was driving, which led to the recovery of drugs in open view (see People v Mitchell, 211 AD2d 553 [1995], lv denied 86 NY2d 738 [1995]).
Motion seeking leave to file pro se supplemental brief denied. Concur—Buckley, EJ., Tom, Sullivan and Williams, JJ.